Exhibit 10.147

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

DEFERRED COMPENSATION PLAN

ACCOUNT WITH BANK OF OKLAHOMA

2007 Annual Incentive Compensation

 

DTAG Deferred Comp Plan 000601

 

 

PARTICIPANT INFORMATION:

 

Participant Name (print or type):       John J. Foley         
                    

 

 

ELECTION OF DEFERRED COMPENSATION PLAN PARTICIPATION

 

1.

x   I elect to participate in the Deferred Compensation Plan. Currently, tax law
requires that any amount deferred into a Deferred Compensation account is
subject to Social Security and Medicare taxes at the time of deferral but is not
subject to these taxes at the time of withdrawal.

 

 

x   I elect to defer     0    % or $     0     of that amount awarded to me
under the 2007 annual incentive compensation plan payable in 2008.

 

2.

x   I elect payment of my benefit to be in a:

 

     X     (a) Single lump sum payment upon separation from the company

 

            (b) Single lump sum payment on or about
                                      

 

______(c) Single lump sum payment the earlier of (i) separation from the company
or

 

 

(ii) on or about ____________________________

 

 

______(d)

Annual installments over a period not to exceed                     (up to a
maximum of 10 years). I hereby elect the date on which my initial payment will
be made to be                 .

 

Note: For certain key employees the law requires that payment of any benefit
payable upon separation from service may not be made earlier than six months
after the separation.

 

3.

x   Upon a “Change of Control” with respect to the Employer, I hereby elect to
have the balance of my Deferred Compensation Plan account distributed to me or
my designated beneficiary(ies) in lump sum form, subject to the discretion of
the Board, in accordance with the terms of the Plan.

 

Please consult with your tax advisor regarding the tax consequences of this Plan
to you. Neither the sponsor of this Plan, nor any of the sponsor’s affiliates
provide any assurances of the tax results of this Plan in the Participant’s
particular situation or assume any responsibility in this regard.

 

--------------------------------------------------------------------------------

 

AUTHORIZATION:

 

Participant Signature:   /s/ John J. Foley                     
                               Date: June 29, 2007

 

Accepted and agreed to by Employer’s Authorized Representative.

 

By:   /s/ Brian K. Franklin                                          
                                      Date: June 29, 2007

 

 

 

 

 